18‐702 
United States v. Hillary Trimm 
 
                                          UNITED STATES COURT OF APPEALS 
                                              FOR THE SECOND CIRCUIT 
                                                                

                                                         SUMMARY ORDER 
                                                                
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 13th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GERARD E. LYNCH, 
                                      Circuit Judges, 
                   LAWRENCE J. VILARDO,* 
                                      District Judge. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                   Appellant, 
 
                   ‐v.‐                                           18‐702 
 
HILLARY TRIMM, 
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
                                                            
 Judge Lawrence J. Vilardo, United States District Court for the Western District of New York, sitting by 
*

designation. 
FOR APPELLANT:                                PAUL D. SILVER, Assistant United 
                                              States Attorney (Lisa M. Fletcher, 
                                              Assistant United States Attorney, on 
                                              the brief), for Grant C. Jaquith, 
                                              United States Attorney for the 
                                              Northern District of New York, 
                                              Syracuse, NY. 
 
FOR DEFENDANT‐APPELLEE:                       GEORGE F. HILDEBRANDT, 
                                              Syracuse, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Northern District of New York (Hurd, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
VACATED AND REMANDED. 
        
       The government appeals a sentence as reflected in a judgment from the 
Northern District of New York (Hurd, J.).  The government argues that the 
district court erred when it “deemed” the government to have made a motion 
pursuant to 18 U.S.C. § 3553(e) allowing the court to sentence Hillary Trimm 
below the statutory minimum term of imprisonment of 15 years.  We assume the 
parties’ familiarity with the underlying facts, procedural history, and issues 
presented for review in this case. 
        
       We review district courts’ interpretation of federal statutes de novo.  See 
United States v. Soler, 759 F.3d 226, 229 (2d Cir. 2014). 
        
       The full text of 18 U.S.C. § 3553(e) is as follows: 

            Limited Authority to Impose a Sentence Below a Statutory 
            Minimum.‐‐Upon motion of the Government, the court shall have 
            the authority to impose a sentence below a level established by 
            statute as minimum sentence so as to reflect a defendant’s 
            substantial assistance in the investigation or prosecution of another 
            person who has committed an offense.  Such sentence shall be 
                                         2 
 
            imposed in accordance with the guidelines and policy statements 
            issued by the Sentencing Commission pursuant to section 994 of title 
            28, United States Code. 

The provision “gives the Government a power, not a duty, to file a motion when 
a defendant has substantially assisted.”  Wade v. United States, 504 U.S. 181, 185 
(1992).  The government may not refuse to file the motion “based on an 
unconstitutional motive,” id. at 185–86, or, when there is a cooperation 
agreement in place, in bad faith, see United States v. Khan, 920 F.2d 1100, 1106 
(2d Cir. 1990).  The district court here purported simply to “deem” the 
government to have made a motion that it had expressly declined to make, 
apparently because the court believed that a sentence below the statutory 
minimum was appropriate.  But the district court did not find unconstitutional 
motive or bad faith.  See Sealed App’x 86 (“I am not making a ruling that the 
government’s motion was made in bad faith.”).  Accordingly, it was without 
authority to sentence Trimm below the statutory minimum sentence of 15 years’ 
imprisonment. 
 
      We have considered all of the Appellee’s remaining arguments and find 
them to be without merit.  Accordingly, we VACATE and REMAND the 
judgment of the district court for resentencing. 
                                               
                                         FOR THE COURT:  
                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                         3